Citation Nr: 1736946	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected residuals of frostbite.

2. Entitlement to a rating in excess of 20 percent from May 2013 and in excess of 10 percent from June 2009 for a right foot cold injury.

3. Entitlement to a rating in excess of 20 percent from May 2013 and in excess of 10 percent from June 2009 for a left foot cold injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to December 1982.

This case arose to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to increased ratings for cold injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral knee degenerative joint disease is related to his time in service.


CONCLUSION OF LAW

The criteria to establish service connection for bilateral knee degenerative joint disease are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a bilateral knee condition. For the forthcoming reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the record reveals that the Veteran suffers from degenerative joint disease in both of his knees. The Veteran believes his knee conditions stem from a fall he underwent while in service: the Veteran was repelling from a rope and somebody released the rope, and he fell. Ever since that injury, he has suffered from pain and limited performance in his knees. The most likely etiology of his knee condition is the pertinent question for this appeal.

The relevant facts are as follows: 

On the Veteran's exit examination in November 1982, the Veteran reported that he suffered from a trick knee, as well as swollen and painful knee joints, that affected him throughout the day. Following service, the Veteran explained, his knees continued to bother him. Throughout the 1990s and 2000s, according to lay statements submitted to the VA from the Veteran's previous bosses and wife, the Veteran's job performance suffered due to pain with his knees.

The Veteran underwent a Compensation and Pension (C&P) examination in August 2016 in which he was diagnosed with bilateral knee degenerative arthritis. The examiner determined the condition was consistent with "direct use over time and consistent with age." The Board finds the evidence is at least in equipoise that the Veteran's degenerative arthritis is related to the fall he underwent in service and the continual knee problems he suffered from his exit from service until current day.

Accordingly, the Veteran fulfills the criteria necessary for service connection for a bilateral knee condition, and service connection is granted.


ORDER

Service connection for degenerative joint disease of the bilateral knees is granted.


REMAND

The Veteran contends that he is entitled to increased ratings for his residuals of frostbite. Before adjudication of his claim, the appropriate records must be obtained.

In a February 2017 submission to the VA, the Veteran stated that he received medical services from a doctor in Huntsville, Alabama. The Veteran believes the doctor diagnosed him with additional foot conditions related to his frostbite. Those records are not yet associated with the Veteran's file. Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination." 38 U.S.C.A. § 5103A(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The AOJ will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed condition, the records of which are not in the current file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Obtain the Veteran's most up-to-date VA medical records.

3. Thereafter, and after undertaking any additional development deemed necessary, redjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


